Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/30/2021 has been fully considered and made of record.
Specification
The disclosure is objected to because of the following informalities: In specification, paragraph [0003], line 9, the phrase “Excess excess powder material” needs to be amended to - - Excess  - -.  
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  In claim 6, lines 1-2 are awkwardly worded.  The following change or something similar is suggested: - - The method of claim 1, wherein the one or more predetermined performance thresholds are representing expected operational performance indicators for the second machine domain. - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, preamble recites a method of transferring operational parameter sets between different domains of additive manufacturing machines.  Furthermore, in lines 3-5 there is a recitation of “creating a parameter set for a first additive manufacturing machine configured in a first machine domain, the parameter set representing operational settings for the first additive manufacturing machine” and in lines 8-9 there is a recitation of “creating a second parameter set, the second parameter set representing operational settings for the second additive manufacturing machine.” However, it is unclear how the transfer of parameter sets between the first and second additive manufacturing machines are being made.  The claim is silent on how to bridge these two operational parameter sets.
Claim 3, which is dependent on claims 2 and 1, recites in line 2 the limitation “a first additive manufacturing machine” which is unclear if this first machine is the same as the first machine in claims 1 or 2 or both or a different one.
Claim 9, which is dependent on claims 8 and 7, recites in lines 2-3 the limitation “a first additive manufacturing machine” which is unclear if this first machine is the same as the first machine in claims 7 or 8 or both or a different one.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA).
As applied to claim 1, AAPA (Applicant’s Specification, paragraphs [0001] to [0005]) teaches that it is conventional to use a file containing a 3D computer-aided design (CAD) model of an object to be manufactured by an additive metal manufacturing machine.  AAPA teaches that an example is direct metal laser sintering (DMLS) which uses 3D CAD model to create a solid structure using layer by layer built up that results in complex geometries made of materials having desired physical and chemical properties.  AAPA teaches that a computer system determine a scan pattern for each layer and control the laser to irradiate the powder material according to the scan pattern.  AAPA further teaches that a scan parameter set needs to be developed for each individual machine and conventionally a scan parameter set for a product 
As such, AAPA by teaching multiple additive machines, use of CAD models, and tuning of scan parameters to meet the tolerance limits and quality goals of the end product, explicitly and implicitly, teaches the claimed limitations of creating a parameter set for a first additive manufacturing machine configured in a first machine domain, the parameter set representing operational settings for the first additive manufacturing machine; accessing a model of a second additive manufacturing machine configured in a second machine domain; creating a second parameter set, the second parameter set representing operational settings for the second additive manufacturing machine; operating the second additive manufacturing machine using the operational settings of the second parameter set, the second additive manufacturing machine producing a product sample; obtaining a second sensor data suite during the operation of the second additive manufacturing machine, the second sensor data suite representing monitored performance conditions of one or more components of the second additive manufacturing machine; comparing the second sensor data suite to one or more predetermined performance thresholds to determine if the product sample is within quality assurance metrics; and if the product sample is not within the quality assurance metrics, then adjusting the second parameter set.



Claim 1, in alternative, and 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Balta et al. (A .
As applied to claim 1, AAPA, explicitly and implicitly, teaches the invention cited.  However, if Applicant disagrees that AAPA alone teaches the invention of claim 1, then Balta et al. teach that industrial additive manufacturing machines (AM machines or AM-Fleet) are used in parallel and consists of machines from various vendors and may include different AM processes  (page 1071, left column, paragraph 1).  Balta et al. teach a centralized approach for system level control of AM-Fleets. The proposed framework is scalable through the use of machine abstractions, and able to model functional aspects of AM and perform on-line measurements for anomaly detection. The framework also supports predictive decision making on the system-level parameters of the AM-Fleet.  System-level control involves analysis of the behavioral system models using an abstracted global view of the system to detect trends and anomalies. Based on this analysis, the system-level controller applies control actions through the original equipment manufacturer (OEM) designed proprietary low-level controllers of the AM machines. To accomplish system-level control of an AM-Fleet, four key problems must be solved: 1) Integration of sensors (both in-situ and post-process) that transfer data from the AM machines to the centralized controller, 2) Development of decision-making strategies that do not require access to proprietary controllers, 3) Development of hybrid models (continuous/discrete, physics-based/data-driven) of AM processes for use in data analytics and predictive performance analysis, and 4) Development of a knowledge base (library) for system level modeling, intelligent decision making, and knowledge transfer between machines and processes (page 1073, left column, first and second full nd full paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the method of AAPA the steps of creating parameter set for first AM machine, accessing a model of second AM machine, creating a second parameter set of second AM machine, operating the second AM machine based on second parameter set to produce a product sample, obtaining a second sensor data suite representing monitored performance conditions of components of the second AM machine and comparing the second sensor data suite to predetermined performance thresholds to determine if the product sample is within quality assurance metrics and adjusting the second parameter set if needed, as taught by Balta et al., as an effective means of using statistical models from one machine to another machine to 

As applied to claim 2, AAPA as modified by Balta et al. teaches the invention cited including creating parameter set and accessing a model for first additive manufacturing machine and obtaining a first sensor data suite, the first sensor data suite including values monitored during operation of the first additive manufacturing machine and incorporating the first sensor data suite into the first additive manufacturing machine model to create a first machine domain parameter set (page 1071, right column, lines 8-14, 21-29, page 1072, right column, 2nd full paragraph, lines 8-12, Fig. 2).

As applied to claim 3, AAPA as modified by Balta et al. teaches the invention cited including monitoring performance conditions of one or more components of a first additive manufacturing machine to obtain the first sensor data suite (page 1071, right column, 1st full paragraph, lines 6-7, page 1073, right column, 1st full paragraph, page 1074, right column, 2nd full paragraph, lines 8-13, page 1075, paragraph 1, page 1076, right column, lines 3-10).

As applied to claim 4, AAPA as modified by Balta et al. teaches the invention cited including incorporating the first machine domain parameter set into the second machine domain model by applying transfer learning techniques to obtain the second parameter set (page 1073, left column, lines 20-22).
nd full paragraph, page 1077, right column, page 1077, lines 12-15).

As applied to claim 6, AAPA as modified by Balta et al. teaches the invention cited including the one or more predetermined performance thresholds representing expected operational performance indicators for the second machine domain (page 1074, right column, lines 3-8, page 1077, left column, lines 23-26, see “admissible quality limits”).

As applied to claim 7, AAPA as modified by Balta et al. teaches a method of transferring operational parameter sets between different domains of additive manufacturing machines.  Balta et al. further teach that industrial additive manufacturing machines (AM machines or AM-Fleet) are used in parallel and consists of machines from various vendors and may include different AM processes (page 1071, left column, paragraph 1).  Balta et al. teach a centralized approach for system level control of AM-Fleets. The proposed framework is scalable through the use of machine abstractions, and able to model functional aspects of AM and perform on-line measurements for anomaly detection. The framework also supports predictive decision making on the system-level parameters of the AM-Fleet.  System-level control involves analysis of the nd full paragraph).  Balta et al. further teach AM systems use flexible controller architectures such as personal computers and programmable microcontrollers (page 1074, right column, paragraph 2).
As such, AAPA as modified by Balta et al. teach a non-transitory computer-readable medium having stored thereon instructions which when executed by a processor cause the processor to perform a method of transferring operational parameter sets between different domains of additive manufacturing machines, the method comprising creating a parameter set for a first additive manufacturing machine configured in a first machine domain, the parameter set representing operational settings for the first additive manufacturing machine; accessing a model of a second additive manufacturing machine configured in a second machine domain; creating a second parameter set, the second parameter set representing operational settings for the second additive manufacturing machine; operating the second additive manufacturing machine using the operational settings of the second parameter set, the second additive manufacturing machine producing a product sample; obtaining a second sensor data suite during the operation of the second additive manufacturing machine, the second sensor data suite representing monitored performance conditions of one or more components of the second additive manufacturing machine; comparing the second sensor data suite to one or more predetermined performance thresholds to determine if the product sample is within quality assurance metrics; and if the product sample is not within the quality assurance metrics, then adjusting the second parameter set.

by creating parameter set for first AM machine, accessing a model of second AM machine, creating a second parameter set of second AM machine, operating the second AM machine based on second parameter set to produce a product sample, obtaining a second sensor data suite representing monitored performance conditions of components of the second AM machine and comparing the second sensor data suite to predetermined performance thresholds to determine if the product sample is within quality assurance metrics and adjusting the second parameter set if needed, as taught by Balta et al., as an effective means of using statistical models from one machine to another machine to enable the reuse of the knowledge between the machines to improve the modeling efficiency such as throughput, quality and cycle time.

As applied to claim 8, AAPA as modified by Balta et al. teaches the invention cited including the executable instructions causing the processor to perform the method by obtaining a first sensor data suite, the first sensor data suite including values monitored during operation of the first additive manufacturing machine; accessing a model of the first additive manufacturing machine; and incorporating the first sensor data suite into the first additive manufacturing machine model to create the a first nd full paragraph, lines 8-12, Fig. 2).

As applied to claim 9, AAPA as modified by Balta et al. teaches the invention cited including the executable instructions causing the processor to perform the method by monitoring performance conditions of one or more components of a first additive manufacturing machine to obtain the first sensor data suite (page 1071, right column, 1st full paragraph, lines 6-7, page 1073, right column, 1st full paragraph, page 1074, right column, 2nd full paragraph, lines 8-13, page 1075, paragraph 1, page 1076, right column, lines 3-10).

As applied to claim 10, AAPA as modified by Balta et al. teaches the invention cited including the executable instructions causing the processor to perform the method by incorporating the first machine domain parameter set into the second machine domain model by applying transfer learning techniques to obtain the second parameter set (page 1073, left column, lines 20-22).

As applied to claim 11, AAPA as modified by Balta et al. teaches the invention cited including the executable instructions causing the processor to perform the method by learning one or more functional differences between the first machine domain and the second machine domain; and the transfer learning techniques including adjusting the first machine domain parameter set using the functional differences (page 1071, nd full paragraph, page 1077, right column, page 1077, lines 12-15).

As applied to claim 12, AAPA as modified by Balta et al. teaches the invention cited including the executable instructions causing the processor to perform the method, wherein the one or more predetermined performance thresholds represents expected operational performance indicators for the second machine domain (page 1074, right column, lines 3-8, page 1077, left column, lines 23-26, see “admissible quality limits”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                            08/30/2021